Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on April 19, 2021.
Claims 2-3, 5, 8, 10, and 15 are canceled.
Claims 1, 4, 7, 9, 11-14, and 16 are amended.

Allowable Subject Matter
Claims 1, 4, 6-7, 9, 11-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a reservoir includes an aperture extending through a bottom portion of the reservoir, the bottom portion of the reservoir have a first bottom face and a second bottom face, the reservoir further includes at least one reservoir rib located and positioned on the second bottom face adjacent to the aperture
a charge port includes a socket cover, the socket cover includes a limit rib to ensure that at least one charging contact does not lose contact with at least one charger contact strip
a cavity includes a cavity protrusion, the cavity protrusion having a cavity protrusion top which is concave
a cavity includes a cavity protrusion having a cavity protrusion top, the cavity protrusion top including at least one cavity protrusion groove
a cavity of the charging cradle includes a cavity protrusion, the cavity protrusion having a cavity protrusion top which is concave, the cavity protrusion further including at least one cavity protrusion groove
a charging cradle includes a neck portion which extends downwardly to a base portion, the charging cradle further includes a gap where a cord member may be stored within the gap
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kahn et al. (US Patent No. 7,131,250 B2) discloses a vacuum sealer device for generating a vacuum in a bag member or container, but fails to disclose the claimed features recited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 30, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731